Concurring Opinion by
Mr. Justice Cohen :
I concur in the opinion of the Court. Two points however deserve clarification.
The first point has to do with the problem of burden of proof. The burden of proving good faith is on the applicant. He can acquit the burden only through the submission of proper evidence which is both clear and convincing. The protesting carriers do not have the burden of proving the applicant’s lack of good faith although they have the right to present evidence on the point. It will be presumed that if the applicant violated his certificate his violation was in bad faith. The presumption can be overcome only by the appli*294cant’s submission of proper evidence which clearly and convincingly demonstrates his good faith.
The second point has to do with the proof of good faith. The applicant does not prove his good faith by merely showing that his violation was not deliberate. He must go farther. He must demonstrate by evidence that is both clear and convincing not only that his violation was nondeliberate but also that he did not know or suspect and had no means to know that he was exceeding the rights conferred upon him by his certificate.
In the proof of good faith we must recognize that certificates of public convenience are issued as a result of an application to the Public Utility Commission, usually by sophisticated business men represented by counsel who request specific privileges. If the certificates are acquired by transfer of an existing certificate, the acquisition is made only after investigation and analysis of the acquired existing rights. Thus, the holders of certificates are experienced and knowledgeable. I recognize that in some technical certificates which describe areas and routes the exact privilege granted is difficult to determine; then a clarification of the rights granted is demanded rather than action which results in violation of the certificated rights and illegal operation.